2/11/2021   Case 1:21-cv-00345-RLY-MJD Document 1-1  Filed
                                                 Summary     02/11/21 Page 1 of 29 PageID #: 8
                                                         - MyCase

                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
                 the court maintaining a particular record.


   Elizama Becerra v. The TJX Companies, Inc.
    Case Number                                  19C01-2101-CT-000009

    Court                                        Dubois Circuit Court

    Type                                         CT - Civil Tort

    Filed                                        01/06/2021

    Status                                       01/06/2021 , Pending (active)


   Parties to the Case
   Defendant The TJX Companies, Inc.
       Address
       334 N. Senate Ave
       Indianapolis, IN 46204
       Attorney
       Louis Stanley Chronowski
       #3233145, Retained

       Seyfarth Shaw LLP
       233 S. Wacker Drive
       Ste 8000
       Chicago, IL 60606
       312-460-5368(W)

   Plainti        Becerra, Elizama
       Attorney
       Kyle Frederick Biesecker
       #2409549, Retained

       411 Main Street
       Evansville, IN 47713-0000


   Chronological Case Summary
    01/06/2021 Case Opened as a New Filing


    01/06/2021        Appearance Filed
                  Appearance

                  For Party:                      Becerra, Elizama
                  File Stamp:                     01/06/2021

    01/06/2021        Complaint/Equivalent Pleading Filed
                  Complaint for Damages and Request for Jury Trial

                  Filed By:                       Becerra, Elizama
                  File Stamp:                     01/06/2021




                                                                                                                                   EXHIBIT
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkhuTjFEY0h2VDlPTkt4RjB4YzJGQWxqUy1mVjBJV3A5bVFvUlVR…
                                                                                                                                     A 1/3
2/11/2021    Case 1:21-cv-00345-RLY-MJD Document 1-1  Filed
                                                  Summary     02/11/21 Page 2 of 29 PageID #: 9
                                                          - MyCase

    01/06/2021        Subpoena/Summons Filed
                  Summons

                  Filed By:                       Becerra, Elizama
                  File Stamp:                     01/06/2021

    01/15/2021        Certi cate of Service - separately led
                  Return of Service - TJX Companies

                  Filed By:                       Becerra, Elizama
                  File Stamp:                     01/15/2021

    02/02/2021        Appearance Filed
                  Appearance of Louis S. Chronowski, Jr.

                  For Party:                      The TJX Companies, Inc.
                  File Stamp:                     02/01/2021

    02/02/2021        Complaint/Equivalent Pleading Filed
                  Amended Complaint

                  Filed By:                       Becerra, Elizama
                  File Stamp:                     02/01/2021

    02/02/2021        Motion for Enlargement of Time Filed
                  Unopposed Motion for Extension of Time to File Responsive Pleading

                  Filed By:                       The TJX Companies, Inc.
                  File Stamp:                     02/01/2021

    02/02/2021        Order Granting Motion for Enlargement of Time
                  Judicial O cer:                 Verkamp, Nathan A
                  Order Signed:                   02/02/2021

    02/03/2021 Automated ENotice Issued to Parties
                  Order Granting Motion for Enlargement of Time ---- 2/2/2021 : Kyle Frederick Biesecker;Louis Stanley Chronowski


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
     balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s O ce.

   Becerra, Elizama
   Plainti

   Balance Due (as of 02/11/2021)
   0.00

   Charge Summary
    Description                                                             Amount              Credit              Payment
    Court Costs and Filing Fees                                             157.00              0.00                157.00

   Transaction Summary
    Date                 Description                                        Amount
    01/06/2021           Transaction Assessment                             157.00
    01/06/2021           Electronic Payment                                 (157.00)




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkhuTjFEY0h2VDlPTkt4RjB4YzJGQWxqUy1mVjBJV3A5bVFvUlVR…      2/3
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 3 of 29 PageIDFiled:
                                                                             #: 10
                                                                                 1/6/2021                                              4:35 PM
                                                                                                                                          Clerk
                                                           Dubois Circuit Court                                          Dubois County, Indiana




 STATE OF INDIANA                                   )


                                                    )
                                                        SS:     IN THE DUBOIS CIRCUIT                COURT
 COUNTY OF DUBOIS                                   )
                                                                                          19co1 -21 o1 -CT-000009


 ELIZAMA BECERRA,                                                )

                      Plaintiff,                                 )


                                                                 )

 v.                                                              )
                                                                      CAUSE No.
                                                                 )

 THE TJx COMPANIES, INC,                                         )
                                                                       JURY TRIAL REQUESTED
                      Defendant.                                 )




                                                          APPEARANCE

      .   The party 0n whose behalf                 this    form is being ﬁled is: Plaintiff and         the undersigned
          attorney and          all   attorneys listed     0n this form now appear in this case         for the following
          parties:        Elizama Becerra

      .   Attorney information for service as required by Trial Rule 5(B)(2)


              Name: Kyle         F.   Biesecker                   Attorney Number: 24095-49
                          Address: 411      Main Street
                          Evansville,     IN 47708
                          Phone: (8 12) 424— 1 000
                          FAX:    (812) 424-1005
                          Email Address: kfb@bdlegal.com

      .   There are        No   other party members.


      .   This   is   a   CT case type      as   deﬁned    in administrative         Rule 8(B)(3).

      .   I   Will   NOT accept service by FAX at the above noted number.

      .   This case        DOES NOT involve child support issues.

      .   There are        NO related cases.
      .   This form has been served on              all    other parties and Certiﬁcate 0f Service      is   attached.


      .   There      is   no additional information required by                  local rule.


                                                                     /s/Kvle F. Biesecker
                                                                     Kyle   F.   Biesecker




                                                                                                                              EXHIBIT
                                                                                                                                    1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 4 of 29 PageID #: 11




                               CERTIFICATE OF COMPLIANCE

        I   hereby certify that the foregoing 0r attached Court Record or document complies With
 the requirements of Trial Rule S(G) with regard to information excluded   from the public record
 under Administrative 9(G).



                                              /s/Kyle F. Biesecker
                                              Kyle   F.   Biesecker
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 5 of 29 PageIDFiled:
                                                                             #: 12
                                                                                 1/6/2021                             4:35 PM
                                                                                                                         Clerk
                                                Dubois Circuit Court                                    Dubois County, Indiana




 STATE 0F INDIANA                          )


                                           )
                                               ss:   1N THE DUBOIS CIRCUIT             COURT
 COUNTY 0F DUBOIS                          )




 ELIZAMA BECERRA,                                     )

                Plaintiff,                            )


                                                      )                         19co1 -21o1 -CT-000009
 v.                                                   )
                                                          CAUSE No.
                                                      )

 THE TJx COMPANIES, INC,                              )
                                                          JURY TRIAL REQUESTED
                Defendant.                            )




             COMPLAINT FOR DAMAGES AND REQUEST FOR IURY TRIAL
        For her Complaint against The TJX Companies,                    Inc.   d/b/ a TJ. Maxx

  (”Defendant”), Elizama Becerra (”Plaintiff”), alleges the following:


                                       FACTUAL ALLEGATIONS

        1.      Plaintiff,   currently   and during the relevant timeframe, resided              in Jasper,


 Dubois County, Indiana.

        2.      Defendant      is   a Foreign For-Profit Corporation that maintains facilities           and

 conducts business Within Dubois County, Indiana. As such, jurisdiction and venue                       is



 proper for   this Court.


        3.      Defendant’s Registered Agent              is   CT   Corporation System, 334 N. Senate


 Ave., Indianapolis,   IN 46204.

        4.      Plaintiff    was hired by      the Defendant        on or about September   5,   2019, as a


 Backroom Coordinator         at its Jasper,    Indiana location.


        5.      Plaintiff    was an   at-will   employee of the Defendant.




                                                                                                              EXHIBIT
                                                                                                                    2
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 6 of 29 PageID #: 13




            6.    Plaintiff   was supervised by Defendant’s Backroom Manager                           -   Meredina

 [last   name unknown] (”Meredina”) and Defendant’s                         Store   Manager      - Katie   Lowe

 (”Lowe”).


            7.    Throughout the tenure of her employment,                      Plaintiff   met 0r exceeded       all    of


 Defendant’s legitimate performance expectations.


            8.    During her tenure, a co—worker, Norma Corrales—Ochoa (”Ochoa”),

 suffered a workplace injury. Plaintiff instructed her t0 contact                      management and         file   a


 worker’s compensation claim; however, Defendant’s management refused t0 allow her


 t0   d0   so.



            9.    On or about October 19, 2019, Plaintiff was assigned t0 pull pallets and

 offload heavy boxes. While performing her job duties, she suffered a severe workplace


 injury to her shoulder       and arm       -   an injury   for    which   that she   is still   receiving treatment.


            10.   Plaintiff   kept working on the            19th,   but   woke up    the next    morning    in severe


 pain. Plaintiff called off    from work on the             215t   and went   to Jasper     Memorial Hospital        for


 treatment. Plaintiff’s doctor took her off            work for 3 days and            referred her t0 a Specialist.


            11.   Next, Plaintiff returned to         work With her arm in a             sling.   Lowe asked her

 what happened and         Plaintiff   informed her of her workplace injury and asked Lowe t0

 review the camera Video 0f her accident.

            12.   To   Plaintiff’s   knowledge, Lowe did not review the Video and, more

 importantly,     Lowe never     offered t0 complete a workplace injury report 0r worker’s


 compensation claim for        Plaintiff.



            13.   Plaintiff   was    off   work for 2   days.      Upon her return, Lowe assigned Plaintiff
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 7 of 29 PageID #: 14




 t0 the      backroom t0 unload          pallets   and boxes even though her arm was                   in a sling.


              14.      Plaintiff   was given medical       restrictions       from her     treating physician - Dr.


 Norris.


              15.      Plaintiff   was   in too   much pain t0 work and called Lowe t0                  discuss her


 injury      and the    fact that her    paychecks were wrong - the Defendant had her paychecks

 listed as ”single -       no children” when          Plaintiff    was married with 2            Children.


              16.      During the meeting          Plaintiff   explained t0      Lowe      that her husband’s


 insurance          would only cover up       t0   20%   0f her workplace injury, she              begged Lowe        t0   fill




 out a worker’s compensation report, and told her she                          felt like   she   was being retaliated

 against for having a workplace injury. Initially,                    Lowe refused         to   complete a report and

 Plaintiff     informed her that she was required to do so - by law.

              17.      Additionally, Plaintiff brought           up   the fact that    Lowe        did not allow Ochoa


 t0   fill   out a worker’s compensation report. Finally,                Lowe relented and allowed Plaintiff

 t0   fill   out a worker’s compensation report.


              18.      Shortly thereafter, Plaintiff spoke With the Defendant worker’s


 compensation insurance Adjuster.                   Plaintiff   asked    is   the Adjustor planned t0 take a


 recorded statement - as per custom - and the Adjuster responded - no, because                                    Lowe

 already told         him What happened.

              19.      The following Monday,           Plaintiff   was   called into a meeting with           Lowe and

 Mallory. She          was informed       that she    ”needed     t0 find another job” 0r she            needed      t0   g0   t0


 the sales floor       Where her hourly wage would be cut from $13 per hour                           t0 $9 per hour.


             20.       Plaintiff told    Meredina and Lowe that she wanted                   all   of their
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 8 of 29 PageID #: 15




 actions/ demands ”in writing”                and   that she     knew these       actions   were being taken against

 her due to her workplace injury.                 Lowe and Meredina responded                 that they   would take

 the issues t0 ”corporate.”


          21.        About 2 hours       later,   Lowe and Meredina informed                 Plaintiff that      they had


 spoken    to Corporate        and they would not be cutting her hourly pay.

          22.        On or about October 31, 2019, Lowe and Meredina took Plaintiff t0 the

 office   and said    that they did not        have any 0f her hiring records or paperwork and she

 was going      t0   have   t0 start the hiring process over            and complete the paperwork                   all   over


 again and she needed t0 put her date 0f hire as October 31, 2019, which was after the


 date of her injury.          Plaintiff refused.


          23.        From that point,       the harassment          ramped up. Meredina and Lowe would

 follow Plaintiff around the store, were constantly having her paged, and were having


 other employees follow her and report back to them.


          24.        Moreover,     all   of the   backroom work was           left for Plaintiff t0    perform.            A
 co—worker, Jed       [last   name unknown]          told Plaintiff that      no one was working           in back, all


 of the   work was being left for her, and that there were 17 pallets                        that   needed      t0   be


 unloaded.


          25.        Plaintiff   was   also   informed that the Defendant has contacted                   its   worker’s


 compensation insurance            carrier    and    told   it   that Plaintiff   needed    t0   be investigated for

 worker’s compensation fraud.


          26.        Defendant’s District Manager, George Saunders (”Saunders”), came into


 the store   0n 3    different occasions          and pressured       Plaintiff to   complete the fraudulent
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 9 of 29 PageID #: 16




 hiring paperwork.


          27.      On or about November 13, 2019, Saunders called Plaintiff into the office,

 locked the door, would not            let   her leave, and told her that she needed to complete            all   0f


 her   new hire paperwork - which included an incorrect/fraudulent start date 0f October

 31,   2019 or she would be       fired.      Of course,    Plaintiff refused    and she was   fired.


          28.      Plaintiff believes that the           Defendant intentionally erased      all   of her original


 paperwork and camera Video                  to   avoid being   liable for   her workplace injury.


          29.      Plaintiff   has suffered the loss 0f her job and monetary losses associated


 therewith.


                                                   CAUSE OF ACTION

                               Count    I.   Violation of Indiana        Common Law

          30.      Plaintiff incorporates the Factual Allegations set forth above.


          3   1.   Plaintiff   was an    at-will       employee and had a statutory      right to file a


 worker’s compensation claim.


          32.      Plaintiff exercised            her statutory right.


          33.      Defendant terminated               Plaintiff’s   employment    for exercising her statutory


 right.


          34.      Defendant’s actions are an exception t0 Indiana’s ”at-Will” employment


 doctrine      and give   rise to a   claim       commonly known as          a ”Frampton” claim.


          35.      Plaintiff   has suffered damages as a result 0f Defendant’s actions.


                            IURY DEMAND AND PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests a jury trial and the following relief:
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 10 of 29 PageID #: 17




           1.       Reinstatement along with concomitant seniority, schedule and benefits or


  front   pay   in lieu thereof;


           2.       Payment     of all lost   wages and    benefits;


           3.       Compensatory damages, including damages                   for humiliation, physical,


  emotional and mental distress;


           5.       Punitive damages;


           6.       Pre-   and post-judgment      interest;


           7.       A11 costs   and attorney fees incurred       in litigating this action;   and

           8.       Any and all other legal and/ 0r equitable relief this court deems just and

  appropriate.


                                                     Respectfully submitted,


                                                     Biesecker Dutkanych       8t   Macer,   LLC


                                                     By:      s/Kule P. Biesecker
                                                              Kyle F. Biesecker, #24095-49
                                                              411 Main St.
                                                              Evansville, IN 47708
                                                              Phone: (812) 424—1000
                                                              Fax: (812) 424-1005
                                                              Email: kfb@bdlegal.com
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 11 of 29 PageID #: 18




                CERTIFICATION OF COMPLIANCE OF PLEADINGS
              WITH TRIAL RULE 5(G) AND CERTIFICATE OF SERVICE

        I hereby certify that the foregoing or attached Court Record or document
  complies with the requirements of Trial Rule 5(G) with regard to information excluded
  from the public record under Administrative 9(G).




                                                 s/Kyle P. Biesecker
                                                Kyle   F.   Biesecker
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 12 of 29 PageID
                                                                        Filed: #:  19
                                                                               1/1 5/2021                       10:46   AM
                                                                                                     Dubois Circuit Court
                                                                                                  Dubois County, Indiana




  STATE OF INDIANA                     )

                                       )   SS:    IN        THE DUBOIS CIRCUIT COURT
  COUNTY OF DUBOIS                     )



  ELIZAMA BECERRA,
                 Plaintiff,


  V.                                              vvvvvvv
                                                              CAUSE NO.   19C01-2101-CT-000009

  THE TJX COMPANIES, INC,
                 Defendant.                                   JURY TRIAL REQUESTED



                         NOTICE OF FILING OF PROOF OF SERVICE

        COMES NOW, Kyle F. Biesecker,            of the law    ﬁrm 0f Biesecker Dutkanych   & Macer,
  LLC, and   ﬁles this Notice ofFiling ofProofofService ofPlaintiff’s Complaintfor          Damages and

  Requestfor Jury   Trial.



                                       Respectfully submitted,



                                       /s/Kvle F. Biesecker
                                       Kyle F. Biesecker, Atty #24095-49
                                       BIESECKER DUTKANYCH & MACER, LLC
                                       411 Main Street
                                       Evansville,          1N 47708
                                       Telephone: (812) 424-1000
                                       Facsimile: (812) 424-1005
                                       Email:               kfb@bdlegal.com
                                      Attorneysfor Plaintiﬂ




                                                                                                        EXHIBIT
                                                                                                               3
                                                                              COMPLETE                     THIS SECTION            ON DELIVERY
        ENDER: COMPLETE THIS SECTION
         Case 1:21-cv-00345-RLY-MJD                                       Document 1-1 Filed 02/11/21 Page 13 of 29 PageID #: 20
                                                                                                            7‘



                                                                            A Sigqgmre                                ﬂ                                   ‘\
       I Complete items 1, 2, and 3.                                                                D Agent
                                                                                                                 __




                                                                                                      ll


       l Print your name and address on the reverse                         x               J‘v‘L/I D Addresee               .»
                                                                                                                                                  I
                                                                                                                                                           1

         so that we can return the card to you.                                        ﬁece'ikuéﬁhﬁd'Né‘fﬁe)                              'r
                                                                                                                                                           of
                                                                                                                                                 ~C../ ate ZDelivery
                                                                               B.
       I Attach this card to the back of the majlpiece,
             or on the front   if   space permits.
                                                                               D.      ls delivery         address         different   from item 1?
                                                                                                                                                                DZ
                                                                                                                                                                 Yesw
                                                                                                                                                                 U No
   Wﬁimam                                       mes W,
                                                                                       If   YES. enter delivery address beiow:


        C/o
         55%
                  arcs
                       N.
                                 an   WK
                                §ka AVG»!
         \nMampg,s, IN                                 WQ‘W
               llllllllllllllllllHI}        ll! ll   HIIIHIIIHIHIIH
                                                                              3'


                                                                                   Adun
                                                                                       WW                   Restricted Delivery
                                                                                                                                               Wm
                                                                                                                                               WWW
                                                                                                                                               D Eggistered Man Resnicted
                                                                              g       229$th
                                                                                           al                                                              IV
                  9590 9402 3567 7305 2484 88                                 D Certiﬁed Mail Rssu-icted Delivery                              U Remrenryﬁeceipt for
                                                                              D Collect
                                                                                " “
                                                                                        on Delivery                                              Merchandise
        2.   Amie Number (Transfer from sem'mhban                                                     Delivery Restricted Delivery             ggignaiuure           ngaﬁonm
                                                                                                                                                           na
                                                UUUD 557B BED a
                                                                                                                                                      x         re        ﬁrmati on


    _              ?qu              .uL.   .u
                                                                                   (over
                                                                                            $500)1Restrictednelrvery                             RegsmctedDeTivery


   a    PS Form 381 1,         July      2015 PSN 7530-02-000—9053                                                                        Domatic Return                   Receipt    ;




                  USPS TRACKNG #
                                                                                                                                                                      -




                                                              _   A  ,A
                                                                  “*0”
                                                                                                                          First-Class Mail
                                                                                                                          Postage      & Fees             Paid
                                                                                                                          USPS
                                                              3 L                                                         Permit No. G-1o



 9530

United States
              ‘I'HJE   355? 73D5
                                     °
                                                 ELIE”

                                         Sender: Piease
                                                            BB

                                                            print
                                                                       66me
                                                                    your name. address, and ZIP+4°                           in this    box“
Postal Service



                                                                       Kyle Biesecker
                                                                      411 Main Street
                                                                    Evansville, IN          47708




                               umsm’f?“         £3:   ihi   MM izmhtmhif M                            Hi;   WWI:
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 14 of 29 PageID   #: 2/1/2021
                                                                          Filed:  21                                     5:29   PM
                                                                                                            Dubois Circuit Court
                                                                                                         Dubois County, Indiana




  STATE OF INDIANA                          )


                                            )
                                                SS:   IN THE DUBOIS CIRCUIT          COURT
  COUNTY OF DUBOIS                          )




  ELIZAMA BECERRA,                                    )

                 Plaintiff,                           )


                                                      )

  V.                                                  )
                                                          CAUSE NO.        19C01-2101-CT-000009
                                                      )

  THE TJX COMPANIES, INC,                             )
                                                          JURY TRIAL REQUESTED
                 Defendant.                           )




       AMENDED COMPLAINT FOR DAMAGES AND REQUEST FOR IURY TRIAL
         For her   Amended Complaint against The TJX Companies,                   Inc.   d/ b/ a TJ. Maxx

  (”Defendant”), Elizama Becerra (”Plaintiff”), alleges the following:


                                        FACTUAL ALLEGATIONS

         1.      Plaintiff,   currently   and during the relevant timeframe, resided              in Jasper,


  Dubois County, Indiana.

         2.      Defendant      is   a Foreign For-Profit Corporation that maintains facilities           and

  conducts business Within Dubois County, Indiana. As such, jurisdiction and venue                       is



  proper for   this Court.


         3.      Defendant’s Registered Agent             is   CT   Corporation System, 334 N. Senate


  Ave., Indianapolis,   IN 46204.

         4.      Plaintiff    was hired by      the Defendant       on or about September    5,   2019, as a


  Backroom Coordinator         at its Jasper,    Indiana location.


         5.      Plaintiff    was an   at-will   employee of the Defendant.




                                                                                                               EXHIBIT
                                                                                                                     4
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 15 of 29 PageID #: 22




             6.    Plaintiff   was supervised by Defendant’s Backroom Manager                            -   Meredina

  [last   name unknown] (”Meredina”) and Defendant’s                         Store   Manager      - Katie    Lowe

  (”Lowe”).


             7.    Throughout the tenure of her employment,                      Plaintiff   met or exceeded        all    of


  Defendant’s legitimate performance expectations.


             8.    During her tenure, a co—worker, Norma Corrales—Ochoa (”Ochoa”),

  suffered a workplace injury. Plaintiff instructed her t0 contact                      management and          file   a


  worker’s compensation claim; however, Defendant’s management refused t0 allow her


  t0   d0   so.



             9.    On or about October 19, 2019, Plaintiff was assigned t0 pull pallets and

  offload heavy boxes. While performing her job duties, she suffered a severe workplace


  injury to her shoulder       and arm       -   an injury   for    which   that she   is still   receiving treatment.


             10.   Plaintiff   kept working on the            19th,   but   woke up    the next    morning     in severe


  pain. Plaintiff called off    from work on the             215t   and went   to Jasper     Memorial Hospital         for


  treatment. Plaintiff’s doctor took her off            work for 3 days and            referred her t0 a Specialist.


             11.   Next, Plaintiff returned to         work With her arm in a             sling.   Lowe asked her

  what happened and         Plaintiff   informed her of her workplace                 injury.


             12.   To   Plaintiff’s   knowledge, Defendant did not review the video and, more

  importantly,     Lowe never     offered t0 complete a workplace injury report 0r worker’s


  compensation claim for        Plaintiff.



             13.   Plaintiff   was    off   work for 2   days.      Upon her return, Lowe assigned Plaintiff

  to the    backroom to unload        pallets     and boxes even though her arm was                  in a sling.
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 16 of 29 PageID #: 23




            14.          Plaintiff   was given medical       restrictions       from her     treating physician - Dr.


  Norris.


            15.          Plaintiff   was   in too   much pain t0 work and called Lowe t0                  discuss her


  injury   and the         fact that her   paychecks were wrong - the Defendant had her paychecks

  listed as ”single -         n0 children” when Plaintiff was married with 2                       children.


            16.          During the meeting          Plaintiff   explained t0      Lowe      that her husband’s


  insurance       would only cover up           t0   80%   of her workplace injury, she              begged Lowe   t0   fill




  out a worker’s compensation report, and told her she                           felt like   she   was being retaliated

  against for having a workplace injury. Initially,                     Lowe refused         to    complete a report and

  Plaintiff   informed her that she was required to do so - by law.

            17.          Additionally, Plaintiff brought           up   the fact that Meredina did not allow


  Ochoa     to    fill   out a worker’s compensation report. Finally,                 Lowe relented and allowed

  Plaintiff to      fill   out a worker’s compensation report.


            18.          Shortly thereafter, Plaintiff spoke With the Defendant worker’s


  compensation insurance Adjuster.                    Plaintiff   asked    is   the Adjuster planned to take a


  recorded statement - as per custom - and the Adjuster responded - no, because                                   Lowe

  already told           him what happened.

            19.          The following Monday,           Plaintiff   was   called into a meeting With          Lowe and

  Meredina. She was informed that she was not doing a good job, that she had brought


  close t0 the back with intentions 0f stealing                   them and       that she    ”needed    t0 find another


 job” 0r she needed t0 g0 t0 the sales ﬂoor                  Where her hourly wage would be cut from $13

  per hour to $9 per hour.
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 17 of 29 PageID #: 24




           20.        Plaintiff told    Meredina and Lowe that she was putting the clothes in the

  back to hold and buy            at the   end   0f the   day -      like other   employees d0, wanted             all   of their


  actions/ demands ”in writing”                and     that she      knew these      actions   were being taken against

  her due to her workplace injury and that                     was       against the law.      Lowe and Meredina

  responded that they would take the issues                         t0 ”corporate.”


           21.        About 2 hours        later,   Lowe and Meredina informed                   Plaintiff that    they had


  spoken    t0 Corporate       and they would not be cutting her hourly pay.

           22.        On 0r about October 31, 2019, Lowe and Meredina took Plaintiff t0 the

  office   and said    that they did not         have any of her hiring records 0r paperwork and she

  was going      to   have   to start the hiring process over                and complete the paperwork              all   over


  again and she needed to put her date 0f hire as October 31, 2019, Which was after the


  date 0f her injury.        Plaintiff refused.


           23.        From that point,       the harassment              ramped up. Meredina and Lowe would

  follow Plaintiff around the store, were constantly having her paged, and were having


  other employees follow her and report back t0 them.


           24.        A co-worker, Jed         [last   name unknown]            told Plaintiff that      no one was

  working    in back     and   that a      company came             in   and deleted   all   of the Videos   from the

  cameras - Black Box.

           25.        Plaintiff   was   also   informed that the Defendant has contacted                     its   worker’s


  compensation insurance             carrier     and    told   it   that Plaintiff   needed     to   be investigated for

  worker’s compensation fraud.


           26.        Defendant’s District Manager, George Saunders (”Saunders”), came into
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 18 of 29 PageID #: 25




  the store     on 3   different occasions            and pressured     Plaintiff t0   complete the fraudulent

  hiring paperwork.


           27.         On 0r about November 13, 2019, Saunders called Plaintiff into the office,

  locked the door, would not             let    her leave, and told her that she needed t0 complete              all   of


  her   new hire paperwork - which included an incorrect/fraudulent start date 0f October

  31,   2019 or she would be         fired.      Of course,    Plaintiff refused    and she was   fired.


           28.         Plaintiff believes that the          Defendant intentionally erased        all   of her original


  paperwork and camera Video                    to   avoid being   liable for   her workplace injury.


           29.         Plaintiff   has suffered the loss of her job and monetary losses associated


  therewith.


                                                      CAUSE OF ACTION

                                   Count   I.   Violation of Indiana        Common Law

           30.         Plaintiff incorporates the Factual Allegations set forth above.


           3   1.      Plaintiff   was an   at-Will       employee and had a statutory        right to file a


  worker’s compensation claim.


           32.         Plaintiff exercised           her statutory right.


           33.         Defendant terminated              Plaintiff’s   employment      for exercising her statutory


  right.


           34.         Defendant’s actions are an exception t0 Indiana’s ”at-Will” employment


  doctrine      and give    rise t0 a   Claim        commonly known as          a ”Frampton” claim.


           35.         Plaintiff   has suffered damages as a result 0f Defendant’s actions.
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 19 of 29 PageID #: 26




                            IURY DEMAND AND PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests a jury trial and the following relief:

           1.       Reinstatement along with concomitant seniority, schedule and benefits or


  front   pay   in lieu thereof;


           2.       Payment     of all lost   wages and    benefits;


           3.       Compensatory damages, including damages                       for humiliation, physical,


  emotional and mental distress;


           5.       Punitive damages;


           6.       Pre-   and post—judgment      interest;


           7.       A11 costs   and attorney fees incurred       in litigating this action;      and

           8.       Any and all other legal and/ 0r equitable relief this court deems just and

  appropriate.


                                                     Respectfully submitted,


                                                     Biesecker Dutkanych           8:   Macer,   LLC


                                                     By:      s/Kule F. Biesecker
                                                              Kyle     F.   Biesecker, #24095-49
                                                              411 Main St.
                                                              Evansville, IN 47708
                                                              Phone: (812) 424-1000
                                                              Fax: (812) 424-1005
                                                              Email: kfb@bdlegal.com
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 20 of 29 PageID #: 27




                CERTIFICATION OF COMPLIANCE OF PLEADINGS
              WITH TRIAL RULE S(G) AND CERTIFICATE OF SERVICE

        I hereby certify that the foregoing or attached Court Record or document
  complies with the requirements of Trial Rule 5(G) with regard to information excluded
  from the public record under Administrative 9(G).




                                                 s/Kyle P. Biesecker
                                                Kyle   F.   Biesecker
                                                                          )LOHG30
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 21 of 29 PageID   #: 28
                                                                                                  'XERLV&LUFXLW&RXUW
                                                                                                'XERLV&RXQW\,QGLDQD




  STATE OF INDIANA                      )
                                        ) SS:     IN THE DUBOIS CIRCUIT COURT
  COUNTY OF DUBOIS                      )

  ELIZAMA BECERRA,

                          Plaintiff,

           v.                                             Case No. 19C01-2101-CT-000009
  THE TJX COMPANIES, INC..

                          Defendant.


                             APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

      1. The party on whose behalf this form is being filed is:
         Initiating ____       Responding X            Intervening _____; and

           the undersigned attorney and all attorneys listed on this form now appear in this case for
           the following parties:

           Name of party___Defendant The TJX Companies, Inc._________

      2.        Attorney information for service as required by Trial Rule 5(B)(2)

                Name: __Louis S. Chronowski__________ Atty Number: __32331-45_________
                Address: __Seyfarth Shaw LLP__________________________________________
                233 South Wacker Drive, Suite 8000, Chicago, Illinois 60606___________________
                Phone: ___312-460-5368_______________________________________________
                FAX: __312-460-7568_________________________________________________
                Email Address: lchronowski@seyfarth.com_______________
                (List on continuation page additional attorneys appearing for above party)

      3.        This is a ___CT________ case type as defined in administrative Rule 8(B)(3).

      4.        I will accept service from other parties by:
                  FAX at the above noted number: Yes ____ No _X__
                  Email at the above noted number: Yes _X__ No ____




  67990237v.1                                                                                           EXHIBIT
                                                                                                           5
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 22 of 29 PageID #: 29




      5. This case involves child support issues. Yes ____ No _X__ (If yes, supply social security
         numbers for all family members on a separately attached document filed as confidential
         information on light green paper. Use Form TCM-TR3.1-4.)

      6. This case involves a protection from abuse order, a workplace violence restraining order,
         or a no – contact order. Yes ____ No _X__ (If Yes, the initiating party must provide an
         address for the purpose of legal service but that address should not be one that exposes
         the whereabouts of a petitioner.) The party shall use the following address for purposes
         of legal service:

           ________         Attorney’s address
           ________         The Attorney General Confidentiality program address
                            (contact the Attorney General at 1-800-321-1907 or e-mail address is
                            confidential@atg.in.gov).
           ________         Another address (provide)
           ______________________________________________________________

      7. This case involves a petition for involuntary commitment. Yes ____ No _X__

      8. If Yes above, provide the following regarding the individual subject to the petition for
         involuntary commitment:

           a. Name of the individual subject to the petition for involuntary commitment if it is not
           already provided in #1 above: ____________________________________________

           b. State of Residence of person subject to petition: _______________

           c. At least one of the following pieces of identifying information:
                (i) Date of Birth ___________
                (ii) Driver’s License Number ______________________
                      State where issued _____________ Expiration date __________
                (iii) State ID number ____________________________
                      State where issued _____________ Expiration date ___________
                (iv) FBI number __________________________
                (v) Indiana Department of Corrections Number _______________________
                (vi) Social Security Number is available and is being provided in an attached
                     confidential document Yes ____ No ____

      9. There are related cases: Yes ____ No _X_ (If yes, list on continuation page.)




  67990237v.1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 23 of 29 PageID #: 30




      10. Additional information required by local rule:

           _____________________________________________________________________

      11. There are other party members: Yes ____ No____ (If yes, list on continuation page.)

      12. This form has been served on all other parties and Certificate of Service is attached:
          Yes_X__ No__

                                         __s/ Louis S. Chronowski___________________________
                                                 Attorney-at-Law
                                                 (Attorney information shown above.)




  67990237v.1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 24 of 29 PageID #: 31




                                  CERTIFICATE OF SERVICE

           I hereby certify that on February 1, 2021, I electronically filed the foregoing with the
  Clerk of the Court using the Indiana E-Filing System (“IEFS”) and that the foregoing document
  was served upon the following counsel of record using the service contacts entered in the IEFS.

                                 Kyle F. Biesecker, #24095-49
                                 411 Main Street
                                 Evansville, Indiana 47708
                                 Phone: (812) 424-1000
                                 Fax: (812) 424-1005
                                 Email: kfb@bdlegal.com



                                                 /s/ Louis S. Chronowski




  67990237v.1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 25 of 29 PageID   #: 2/1/2021
                                                                          Filed:  32 5:31 PM
                                                                                                   Dubois Circuit Court
                                                                                                 Dubois County, Indiana


 STATE OF INDIANA                )
                                 ) SS:     IN THE DUBOIS CIRCUIT COURT
 COUNTY OF DUBOIS                )

ELIZAMA BECERRA,

                    Plaintiff,

         v.                                         Case No. 19C01-2101-CT-000009
THE TJX COMPANIES, INC.,

                    Defendant.


                           UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

         COMES NOW Defendant THE TJX COMPANIES, INC. (“Defendant”), by and through its

counsel, and respectfully requests an additional thirty (30) days in which to answer or otherwise

respond to Plaintiff’s Complaint. In support of its motion, Defendant states as follows:

         1.    Pursuant to Indiana Trial Rule 6(B)(1), “When an act is required or allowed to be

done at or within a specific time by these rules, the Court may at any time for cause shown; order

the period enlarged, with or without motion or notice, if request is therefore made before the

expiration of the period originally prescribed or extended by a previous order…”

         2.    Plaintiff filed the Complaint in his matter on January 6, 2021. Defendant received

service of the Complaint on Summons on January 12, 2021, and its responsive pleading is due

February 1, 2021.

         3.    This request for an extension is being made prior to the expiration of the period

originally prescribed under Indiana Trial Rule 6(C).

         4.    Plaintiff does not oppose Defendant’s request for an extension and no party will be

prejudiced by the request.

         5.    Defendant’s request is made to allow it to investigate and respond to Plaintiff’s

claims and not for any improper purpose.

66375420v.1
                                                                                                       EXHIBIT
                                                                                                             6
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 26 of 29 PageID #: 33


         WHEREFORE, Defendant THE TJX COMPANIES, INC. respectfully requests that the

Court grant an additional thirty (30) days for it to respond to Plaintiff’s Complaint, up to and

including March 1, 2021.

                                      By:    /s/ Louis S. Chronowski
                                      Louis S. Chronowski, #32331-45
                                      Seyfarth Shaw LLP
                                      233 South Wacker Drive, Suite 8000
                                      Chicago, Illinois 60606
                                      312-460-5000
                                      Fax: 312-460-7000
                                      lchronowski@seyfarth.com




66375420v.1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 27 of 29 PageID #: 34


 STATE OF INDIANA                     )
                                      ) SS:     IN THE DUBOIS CIRCUIT COURT
 COUNTY OF DUBOIS                     )

ELIZAMA BECERRA,

                       Plaintiff,

         v.                                              Case No. 19C01-2101-CT-000009
THE TJX COMPANIES, INC..

                       Defendant.


                                       CERTIFICATE OF SERVICE

              I hereby certify that on February 1, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the Dubois County Online Docket Electronic Filing System which

sent notification of such filing to the following parties or attorneys who are registered for electronic

filing and service in the case:

                                    Kyle F. Biesecker, #24095-49
                                    411 Main Street
                                    Evansville, Indiana 47708
                                    Phone: (812) 424-1000
                                    Fax: (812) 424-1005
                                    Email: kfb@bdlegal.com

                        Dated: February 1, 2021               /s/ Louis S. Chronowski
                                                               Attorney for Defendant




66375420v.1
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 28 of 29 PageID #: 35


 STATE OF INDIANA                        )

                                         )   SS:      IN   THE DUBOIS CIRCUIT COURT
 COUNTY OF DUBOIS                        )



ELIZAMA BECERRA,

                     Plaintiff,


         V'
                                                                   Case N0. 19C01-2101-CT-000009

THE TJX COMPANIES,               INC.,

                     Defendant.



              [PROPOSED] ORDER GRANTING UNOPPOSED MOTION FOR
               EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD


         WHEREAS,         Defendant ﬁled an unopposed motion for extension of time to ﬁle a responsive


pleading on February       1,   2021, and Plaintiff ﬁled an amended complaint on the same day, the Court


being advised, IT IS      HEREBY ORDERED THAT

         Defendant   is   granted until      March   1,   2021   to ﬁle a response to Plaintiff’s   amended

complaint.


                                                     SO ORDERED: February 2, 2021



                                               Judge, Dubois County Circuit Court
                                                                                         HS




68005029v.1                                                                                                   EXHIBIT
                                                                                                                7
Case 1:21-cv-00345-RLY-MJD Document 1-1 Filed 02/11/21 Page 29 of 29 PageID #: 36


 STATE OF INDIANA                         )

                                          )   SS:    IN    THE DUBOIS CIRCUIT COURT
 COUNTY OF DUBOIS                         )



ELIZAMA BECERRA,

                        Plaintiff,


         V'
                                                                  Case N0. 19C01-2101-CT-000009

THE TJX COMPANIES,               INC..


                        Defendant.



                                           CERTIFICATE OF SERVICE

              Ihereby   certify that   on February   2,   2021,   I   electronically ﬁled the foregoing      document

with the Clerk 0f the Court using the Dubois County Online Docket Electronic Filing System which


sent notiﬁcation of such ﬁling t0 the following parties or attorneys                    Who    are registered for electronic


ﬁling and service in the case:


                                         Kyle F. Biesecker, #24095—49
                                         411 Main Street
                                         Evansville, Indiana 47708
                                         Phone: (812) 424-1000
                                         Fax: (8 12) 424-1005
                                         Email: kfb@bdlegal.com


                         Dated: February 2, 2021                          /s/   Louis   S.   Chronowski
                                                                          Attorneyfor Defendant




68005029v.1
